Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C.102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 – 11 and 21 -31 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by KUMAGAI (US PGPUB 2018/0164184 A1).
Regarding Claim 1; KUMAGAI teaches an exhaust system (title and abstract and figure 1 exhaust analysis gas system 10) for a stationary source (figure 1 a standard gas source 51 also see paragraphs 0045 and 0078), the system comprising an exhaust passage (figure 1 also paragraphs 0003 and 0033, “exhaust gas flowing through a flow channel”) and monitoring apparatus for monitoring exhaust gas (figure 3 also see paragraphs 0033 and 0066), the monitoring (figure 3) apparatus comprising:
a sampling tube (figure 1 mounting tube 21 also see paragraphs 0033 and 0034) extending into the exhaust passage (figure 1) for collecting a sample of exhaust gas (figure 1 also see paragraph 0040 “sampling tube through which part of exhaust gas flowing through the mounting tube 21 is collected”); 
a sampling (figure 1 sampling section 32 also see paragraph 0040) in communication with the sampling tube (21); and one or more sensors for measuring the concentration (figure 1 also see paragraphs 0031 and 0032 “a gas analyzer 3 to analyze a concentration of a measurement target component contained in the exhaust gas”) of one or more airborne species within the sampling cavity (see abstract, figure 1 and also paragraphs 0039 -0041),
 wherein the monitoring apparatus (figure 3 and paragraph 0033) comprises suction generating apparatus (figure 2 the suction pump 533 also see paragraphs 0048 and 0050) in communication with the sampling cavity (abstract and figure 1) for drawing exhaust gas (10 ) along the sampling tube (21) into the sampling cavity (figure 1).  
Regarding Claims 2 and 22; KUMAGAI teaches, wherein:
the suction generating apparatus (figure 1 suction pump 533) comprises a source of entrainment gas (51) arranged to provide a flow of entrainment gas (51) along an entrainment passage,
 the entrainment passage [paragraph 0033] is in communication with the sampling (32) cavity for drawing exhaust gas (51) along the sampling tube via the sampling cavity (32) into the entrainment passage [paragraph 0033]; and
 the entrainment passage includes a heat exchanger extending into the exhaust passage for receiving heat from the exhaust gas to thereby provide a heated flow of entrainment gas along the entrainment passage (figure 1 also see paragraphs 0036 - 0038).  
Regarding Claims 3 and 23; KUMAGAI teaches, wherein the entrainment passage includes therein a venturi tube having a constriction to which the sampling cavity is connected for drawing the exhaust gas into the flow of entrainment gas (figures 1 and 4 also see paragraph 0047 and 0051).      
Regarding Claims 4 and 24; KUMAGAI teaches,  wherein the source of entrainment gas in communication with the entrainment passage is a pump or pressurised reservoir (figures 1 and 2 a standard gas source 51 also see paragraphs 0045 and 0046).  
Regarding Claim 5; KUMAGAI teaches, wherein the entrainment passage includes an outlet in the exhaust passage for delivering the flow of entrainment gas into the flow of exhaust gas (figure 2 the standard gas discharge tube 531, also see paragraph 0048).  
Regarding Claims 6 and 26; KUMAGAI teaches, wherein the sensors include one or more of: a NOx sensor; a NH3 sensor; a sensor for acidic species; or a sensor for unburnt species (figure 1 and 2 also see paragraph 0039, “The gas analyzer 3 is intended to continuously measure a concentration of a measurement target component contained in exhaust gas for example, CO, CO.sub.2, CO.sub.0, NO.sub.x, and THC”).  
Regarding Claims 7 and 27; KUMAGAI teaches, further comprising a source of span gas upstream of the sampling cavity, wherein the system includes a controller arranged to control the source of span gas to introduce span gas into the sampling cavity during use of the exhaust system (fidure2 also see paragraph 0050, “The valve opening degree of the flow rate regulating valve 532 is controlled by the information processor 6. A rotational speed of the suction pump 533 is also controlled by the information processor 6”).
Regarding Claims 8 and 28; KUMAGAI teaches, wherein the source of span gas is arranged to introduce span gas into the sampling tube ((figures 1 and 2 also see paragraph 0040, “The sampling section 32 is composed of a sampling tube through which part of exhaust gas flowing through the mounting tube 21 is collected).    
Regarding Claim 9; KUMAGAI teaches, wherein the source of span gas is delivered into the sampling tube via a span gas heat exchanger extending within the exhaust passage for receiving heat from the exhaust gas to thereby provide a heated flow of span gas (figures 1 and 2 also see paragraph paragraphs 0036 - 0038).  
Regarding Claim 10; KUMAGAI teaches, further comprising an exhaust gas pressure sensor (figures 1 and 2 pressure detection section 22, also see paragraph 0035) for sensing the pressure of the exhaust gas, wherein the source (51) of span gas is arranged to provide span gas (511) at a pressure greater than the pressure of the exhaust gas [paragraph 0035].  
Regarding Claim 11; KUMAGAI teaches, A method (title, figure 1 also see paragraph 0031) of monitoring exhaust gas (figure 3 also see paragraphs 0033 and 0066) from a stationary source (figure 1 a standard gas source 51 also see paragraphs 0045 and 0078), comprising:
collecting a sample of exhaust gas from an exhaust passage (figure 1 also see paragraph 0040 “sampling tube through which part of exhaust gas flowing through the mounting tube 21 is collected”); of the stationary source (51); 
delivering the sample of exhaust gas to a sampling cavity (see abstract, figure 1 and also paragraphs 0039 -0041); and 
measuring the concentration (figure 1 also see paragraphs 0031 and 0032 “a gas analyzer 3 to analyze a concentration of a measurement target component contained in the exhaust gas”) of one or more airborne species within the sampling cavity (see abstract, figure 1 and also paragraphs 0039 -0041), using one or more sensors (figures 1 and 2 pressure detection section 22, also see paragraph 0035), wherein the method is characterised by drawing exhaust gas (title and abstract and figure 1 exhaust analysis gas system 10) along the sampling tube (21) into the sampling cavity (figure 1).  
12-20. (Canceled)  
Regarding Claim 21; KUMAGAI teaches A monitoring apparatus for attachment to an exhaust passage of a stationary source (figure 1 a standard gas source 51 also see paragraphs 0045 and 0078), comprising:
a body (figures 1 and 2) having a first side (figure 2 the supply side is not labeled as a first side, also see paragraphs 0022 and 0069) and a second side (figure 2 also see paragraph 0069, “disposing a supply-side flow rate regulation section” is not labeled second side), the body (figure 1 and 2) arranged to be located over an aperture with the first side (figure 2 supply side) facing the aperture and the second side (figure 2 disposing side) facing away from the aperture (figure 2);
 a sampling tube (figure 1 and 2 sample tube 21) for collecting a sample of exhaust gas (figure 2 gas port 511), extending from the first side of the body (figure 2 gas supply side);
 a sampling cavity (figure 1 and 2) on the second side (figure 2 disposing side) of the body (figures 1 and 2), the sampling cavity (figure 1 and 2) in communication with the sampling tube (21);
 one or more sensors for measuring the concentration (figure 1 also see paragraphs 0031 and 0032 “a gas analyzer 3 to analyze a concentration of a measurement target component contained in the exhaust gas”) of one or more airborne species within the sampling cavity (see abstract, figure 1 and also paragraphs 0039 -0041); and
 suction generating apparatus (figure 2 the suction pump 533 also see paragraphs 0048 and 0050) on the second side (figure 2 disposing side not labeled) of the body (figure 1 and 2) and arranged to draw exhaust gas (title and abstract and figure 1 exhaust analysis gas system 10) along the sampling tube (21) into the sampling cavity (figures 1 and 2).  
Regarding Claim 25; KUMAGAI teaches, wherein the entrainment passage includes an outlet for delivering the flow of entrainment gas into the flow of exhaust gas (figure 2 the standard gas discharge tube 531, also see paragraph 0048), the outlet extending (531) from the first side of the body (figure 2 the supply side is not labeled).  
Regarding Claim 29; KUMAGAI teaches, wherein the source of span gas is delivered into the sampling tube via a span gas heat exchanger for receiving heat from the exhaust gas to thereby provide a heated flow of span gas (figures 1 and 2 also see paragraph paragraphs 0036 - 0038), wherein the span gas heat exchanger extends from the first side of the body (figure 2 the supply side is not labeled).  
Regarding Claim 30; KUMAGAI teaches, further comprising an exhaust gas pressure sensor for sensing pressure (figures 1 and 2 pressure detection section 22, also see paragraph 0035) on the first side of the body (figure 2 the supply side is not labeled).    
Regarding Claim 31; KUMAGAI teaches, to an exhaust passage of a stationary source (figure 1 a standard gas source 51 also see paragraphs 0045 and 0078), comprising: making an aperture in the exhaust passage (figure 3 also see paragraphs 0033 and 0066), and attaching the first side of the body (figure 2 the supply side is not labeled), over the aperture such that the sampling tube (21) extends into the exhaust passage (figure 3 and paragraph 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2855       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2855